DETAILED ACTION
Claims 169-186 are present. Claims 181-185 remain withdrawn.
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	As indicated in the Office Action dated 06/10/2021, claims 181-185 were previously withdrawn for being drawn to a non-elected invention wherein applicant in reply filed on 01/29/2021 elected without traverse Group I (claims 169-180 and 186).  Applicant has amended claim 186 to depend from withdrawn claim 185 such that claim 1 has been amended to read on Group IV as set forth in the Office Action dated 10/01/2020.
Claim 186 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.

Claim Objections
Claim 176 is objected to because of the following informalities:    
Claim 176 recites “the xylose ABC transporter is araFGH” that appears to be a typographical error for “the xylose ABC transporter is xylFGH.”  The only xylose ABC transporter described in the specification is “xylFGH,” which is also recited in withdrawn claim 186.  However, as will be discussed below, ABC transporter araFGH is known to be capable of transporting xylose such that araFGH can be considered to be a xylose ABC transporter within the broadest reasonable interpretation of the claim.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 169-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vroom et al. (U.S. 2015/0225745 A1) further is view of Alkim et al. (Optimization of ethylene glycol production from (D)-xylose via a synthetic pathway implemented in Escherichia coli, Microb. Cell. Fact. 14 (2015): 127).
Vroom et al., abstract, teach:
The present invention provides host cells having improved sugar utilization or co-utilization, methods of producing host cells having improved sugar utilization or co-utilization, and methods of using host cells having improved sugar utilization or co-utilization. The present invention provides E. coli strains that co-utilize glucose and xylose in the presence of glucose and xylose, wherein the cell produces the product.
et al., para. [0021]. “In some embodiments, a host cell to be modified to improve sugar utilization has a PTS+ phenotype.” Vroom et al., para. [0060]. In some embodiments, a PTS− host cell comprises a deletion that inactivates the entire PTS system (e.g., ΔptsHI-crr [i.e. cAMP receptor protein]). Vroom et al., para. [0060].
	PTS Positive, Glucose and Xylose Co-Utilization Strains.
In some embodiments, the strain overexpresses a gene encoding a polypeptide having xylose transport activity. In some embodiments, the polypeptide having xylose transport activity is a xylose symporter (e.g., xylE). In some embodiments, the polypeptide having xylose transport activity is a xylE homolog. In some embodiments, the E. coli strain comprises a gene encoding XylE operably linked to a constitutive promoter. In some embodiments, the strain further comprises a deletion or inactivation of an endogenous xylose transport protein (e.g., a xylose ABC transporter, such as XylFGH). In some embodiments, the strain further comprises a xylAB gene under the control of a constitutive promoter. In some embodiments, the E. coli strain is W3110K-ΔxylFGH::pAB-pE-xylE, described below in Example 9. Vroom et al., para. [0067].
	“XylA” gene is understood in the art as encoding a xylose isomerase and “xylB” gene is understood as encoding a xylulokinase as further indicated in claim 176.
	Example 13, para. [0159], of Vroom et al. teach the same “W3110K-ΔxylFGH::pAB-pE-xylE strain expressing an E. coli D-xylose-proton symporter (xylE) and xylAB under the control of constitutive promoters, was assayed for glucose and xylose co-utilization.” “As shown in FIGS. 4 and 5, W3110K wild-type cells used substantially all of the glucose before consuming xylose, while W3110K-ΔxylFGH::pAB-pE-xylE cells utilized both sugars simultaneously. Additionally, cells overexpressing XylE consumed sugars faster than the wild-type cells.” Vroom et al., para. [0159].
	As such, para. [0067] and Example 9 of Vroom et al. a recombinant E. coli microorganism capable of producing a fermentation product from a feedstock comprising xylose and glucose, wherein the recombinant microorganism simultaneously utilizes xylose and glucose comprising:
Deletion of a nucleic acid sequence encoding xylose ABC transporter XylFGH;
An endogenous xylose (C5) sugar symporter XylE operatively linked to a constitutive promoter;
An endogenous nucleic acid sequence encoding xylose isomerase XylA operatively linked to a constitutive promoter; and
A native functional phosphotransferase system (PTS) including a native cAMP receptor protein as far the recombinant E. coli indicated above is described as “PTS positive” and no description is provided regarding any modification of a native cAMP receptor protein as encoded by gene crr as indicated in Vroom et al.
	Further, Vroom et al. specifically teach that in “In another embodiment, MEG is produced from xylose via xylulose-1-phosphate.” Vroom et al., para. [0011].  “In some embodiments, a recombinant microorganism producing MEG and a three-carbon compound comprises a deletion, insertion, or loss of function mutation in a gene encoding a D-xylulose-5-kinase to prevent the conversion of D-xylulose to D-xylulose-5-phosphate [i.e. a xylulokinase] and instead shunt the reaction toward conversion of D-xylulose to D-xylulose-1-phosphate.” Vroom et al., para. [0034]. 
	“In one preferred embodiment, MEG and acetone are co-produced from xylose using a xylulose-1-phosphate pathway for the conversion of xylose to MEG and a C3 branch pathway for the conversion of dihydroxyacetone-phosphate (DHAP) to acetone.” Vroom et al., para. [0040].
“In another aspect, the present application relates to a recombinant microorganism capable of co-producing monoethylene glycol (MEG) and acetone from exogenous D-xylose [i.e. simultaneous 
(a) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of D-xylulose to D-xylulose-1-phosphate;
(b) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of D-xylulose-1-phosphate from (a) to glycolaldehyde and dihydroxyacetone phosphate (DHAP);
(c) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of glycolaldehyde from (b) to MEG;
(d) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA;
(e) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetoacetyl-CoA from (d) to acetoacetate; and/or
(f) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetoacetate from (e) to acetone;
wherein the produced intermediate DHAP is converted to acetyl-CoA through the endogenous glycolysis pathway in the microorganism, and wherein MEG and acetone are co-produced.” Vroom et al., para. [0041].
	“In one embodiment, the recombinant microorganism further comprises one or more modifications selected from the group consisting of:
(a) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of D-xylulose to D-xylulose-5-phosphate;
(b) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of glycolaldehyde to glycolic acid; and
(c) a deletion, insertion, or loss of function mutation in a gene encoding an enzyme that catalyzes the conversion of pyruvate to lactate.” Vroom et al., para. [0054].
“In one embodiment, the enzyme that catalyzes the conversion of D-xylulose to D-xylulose-5-phosphate is a D-xylulose-5-kinase. In some embodiments, the D-xylulose-5-kinase is from Escherichia the D-xylulose-5-kinase is encoded by the xylB gene, or homolog thereof.” Vroom et al., para. [0058].
“As discussed above, the present application provides a recombinant microorganism co-producing monoethylene glycol (MEG) and one or more three-carbon compounds. In one embodiment, the MEG and one or more three-carbon compounds are co-produced from xylose. In another embodiment, the recombinant microorganism comprises a deletion, insertion, or loss of function mutation in a gene encoding a D-xylulose-5-kinase and/or in a gene encoding a glycoaldehyde dehydrogenase. In some embodiments, the gene encoding the D-xylulose-5-kinase is xylB. In some embodiments, the gene encoding the glycoaldehyde dehydrogenase is aldA.” Vroom et al., para. [0481].
“In another embodiment, the recombinant microorganism further comprises one or more modifications selected from the group consisting of:
(a) a deletion, insertion, or loss of function mutation in a gene encoding a D-xylulose-5-kinase that catalyzes the conversion of D-xylulose to D-xylulose-5-phosphate;
(b) a deletion, insertion, or loss of function mutation in a gene encoding a glycolaldehyde dehydrogenase that catalyzes the conversion of glycolaldehyde to glycolic acid; and
(c) a deletion, insertion, or loss of function mutation in a gene encoding a lactate dehydrogenase that catalyzes the conversion of pyruvate to lactate.” Vroom et al., para. [0498].
As discussed above, in a second aspect, the present disclosure relates to a recombinant microorganism capable of co-producing monoethylene glycol (MEG) and acetone from exogenous D-xylose, wherein the recombinant microorganism expresses one or more of the following:
(a) at least one endogenous or exogenous nucleic acid molecule encoding a D-xylulose 1-kinase that catalyzes the conversion of D-xylulose to D-xylulose-1-phosphate,
(b) at least one endogenous or exogenous nucleic acid molecule encoding a D-xylulose-1-phosphate aldolase that catalyzes the conversion of D-xylulose-1-phosphate from (a) to glycolaldehyde and dihydroxyacetone phosphate (DHAP);
(c) at least one endogenous or exogenous nucleic acid molecule encoding a glycolaldehyde reductase that catalyzes the conversion of glycolaldehyde from (b) to MEG;
at least one endogenous or exogenous nucleic acid molecule encoding a thiolase that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA,
(e) at least one endogenous or exogenous nucleic acid molecule encoding an acetate:acetoacetyl-CoA transferase or hydrolase that catalyzes the conversion of acetoacetyl-CoA from (d) to acetoacetate; and/or
(f) at least one endogenous or exogenous nucleic acid molecule encoding an acetoacetate decarboxylase that catalyzes the conversion of acetoacetate from (e) to acetone;
wherein the produced intermediate DHAP is converted to acetyl-CoA through the endogenous glycolysis pathway in the microorganism, and wherein MEG and acetone are co-produced.” Vroom et al., para. [0540].
As such, Vroom et al. directly teach or suggest that embodiment recombinant E. coli engineered for the simultaneous consumption of glucose and xylose be further modified to produce MEG or acetone from a xylulose-1-phosphate intermediate by 1) deletion of an endogenous gene being xylB encoding a D-xyulose-5-kinase (i.e. xylulokinase) that catalyzes the conversion of D-xylulose to D-xylulose-5-phosphate and deletion of an endogenous gene being aldA encoding a glycoaldehyde dehydrogenase and a 2) expression of additional genes for the conversion of xylulose (by isomerization from xylose) to xylulose-1-phosphate and to DHAP for conversion of DHAP to acetone.  Such additional genes conversion of xylulose-1-phosphate to DHAP and acetone include:
at least one endogenous or exogenous nucleic acid molecule encoding a thiolase that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA, i.e. an acetoacetyl-CoA thiolase;
at least one endogenous or exogenous nucleic acid molecule encoding an acetate:acetoacetyl-CoA transferase; and
at least one endogenous or exogenous nucleic acid molecule encoding an acetoacetate decarboxylase that catalyzes the conversion of acetoacetate from (e) to acetone.
However, Vroom et al. do not directly state that deletion of xylB and/or aldA genes be made in the E. coli strain W3110K-ΔxylFGH::pAB-pE-xylE wherein such strain expresses xylulokinase xylB gene under the control of a constitutive promoter as discussed above.  However, as discussed above, Vroom et al. expressly teach the desirability of producing MEG (i.e. monoethylene glycol also known in the at as aldA and xylB genes are deleted.  
Alkim et al. teach modification of recombinant E. coli to produce ethylene glycol (i.e. MEG) from a xylulose-1-phosphate intermediate in a manner that is compatible and consistent with the teachings of Vroom et al. regarding production of MEG and/or acetone from a xylulose-1-phosphate intermediate wherein the “production strain was optimized by deleting the genes encoding for (D)-xylulose-5 kinase (xylB) and glycolaldehyde dehydrogenase (aldA).”  See also Alkim et al., Fig. 1.  
Vroom et al. do not directly state that deletion of xylB and/or aldA genes be made in the E. coli strain W3110K-ΔxylFGH::pAB-pE-xylE.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to modify any of the strains taught by Vroom et al. for simultaneous use of glucose and xylose to produce MEG and/or acetone from xylose via a xylose-1-phosphate intermediate by deletion of endogenous xylB gene as taught by Vroom et al. and Alkim et al. including removal of constitutive expression of xylB.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Vroom et al. directly states that it is beneficial to modify the strains taught therein to produce MEG and/or acetone via a xylulose-1-phosphate intermediate wherein both Vroom et al. and Alkim et al. teach that xylB gene should be deleted in such strains to block the conversion of xylulose to xylulose-5-phosphate as illustrated in Fig. 1 of Alkim et al.  It is noted that both Vroom et al. and Alkim et al. teach the expression of heterologous xylulose-1-kinase to allow for the further conversion and metabolism of xylulose generated by the activity of xylose isomerase (XylA) in embodiments wherein XylB is suggested to be deleted.  Alkim et al., abstract and Fig. 1; Vroom et al., para. [0041] (“enzyme that catalyzes the conversion of D-xylulose to D-xylulose-1-phosphate). It is noted that modification of strain E. coli strain W3110K-ΔxylFGH::pAB-pE-xylE to have deletion of endogenous xylB and discontinued constitutive expression of xylB does not affect the expression of xylA operatively linked to one or more constitutive promoters that is otherwise taught by be beneficial by Vroom et al. for metabolism of xylose.
For these reasons, the combined teachings of Vroom et al. and Alkim et al. suggest all of the features of claims 169-174 wherein MEG and acetone have between 1 to 10 carbons.  It is noted that .

Claims 169-177 and 179-180 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vroom et al. and Alkim et al. as applied to claims 169-174 above, and further in view of Walther et al. (U.S. 2019/0010523 A1) (filed 11/19/2015), Zhu et al. (The CRISPR/Cas9-facilitated multiplex pathway optimization (CFPO) technique and its application to improve the Escherichia coli xylose utilization pathway, Metabolic Eng. 43 (2017): 37-45) and Desai et al. (Regulation of arabinose and xylose metabolism in Escherichia coli, Appl. Environ. Microbiol. 76 (2010): 1534-32) as evidenced by GenBank, Accession No. LN832404.1, 2015, www.ncbi.nlm.gov.
The features of claims 169-174 taught by the combined teachings of Vroom et al. and Alkim et al.  are discussed above. However, claims 175-176 further recites deletion or inactivation of an arabinose ABC transporter (araFGH) and deletion or inactivation of glycolate dehydrogenase (glcDEF) not yet addressed in the discussion above.
Regarding deletion of a glycolate dehydrogenase (glcDEF), again Vroom et al. teach the coproduction of MEG and/or acetone by the conversion of xylose to xylulose-1-phoshate to DHAP and glycolaldehyde, wherein DHAP is further converted to acetone and glycolaldehyde is further converted to MEG (i.e. ethylene glycol).  See Vroom et al., para. [0041].
Regarding deletion of glycolate dehydrogenase (glcDEF), Alkim et al. teach that “The inactivation
of glycolate oxidase, encoded by glcDEFG results in the incapacity of E. coli to consume GA [glycoaldehyde]. We therefore deleted the glycolate oxidase subunit glcD in addition to aldA to obtain strain Pen361 (ΔxylB ΔaldA ΔglcD + pEXT20-khkC-aldoB) and tested whether we could detect GA in the supernatant of this strain which would be an indicator for the presence of another unknown glycolaldehyde dehydrogenase.” Alkim et al., bridging pages 6-7. Walther et al., abstract, further teach the production of ethylene glycol by cleavage of a pentose-1-phosphate (e.g. xylulose-1-phosphate) to obtain glycolaldehyde and DHAP as shown in Fig. 1 of Walther et al.  Walther et al. further teach that it is advantageous to inactivate “glycolate oxidase by inactivating at least one of the glcDEGF genes encoding its subunits.”  Walther et al., para. [0230].  As such, it is expressly taught in the prior art to inactivate E. coli such that at the time of filing an ordinarily skilled artisan would have been motivated to delete one or all of glcDEFG genes in any recombinant E. coli for production of ethylene glycol (MEG) from a xylulose-1-phosphate intermediate since the prior art of Alkim et al. and Walther et al. teach that such inactivation/deletion is beneficial for ethylene glycol (MEG) production.
	The specification, para., [0195] states “the one or more nucleic acid molecules encoding the putative FAD- linked subunit GlcD comprises a nucleic acid sequence set forth in SEQ ID NO: 79.” GenBank LN832404 evidence that the protein encoded by recited SEQ ID NO: 79 is commonly known in the art as “glycolate oxidase subunit D” such that applicant is considered to have acted as their own lexicographer in defining the enzymatic activity commonly known in the art as glycolate oxidase as glycolate dehydrogenase activity as recited in claims 175 and 176.
	Regarding recitation in claim 175 of additional deletion of an arabinose ABC transporter (araFGH), Vroom et al. do not provide an explanation regarding why the discussed xylose ABC transporter genes xylFGH are deleted and how that benefits co-utilization of glucose and xylose.  However, it is well-known and understood in the prior art that “Xylose is primarily transported into E. coli cells through the ABC transporter XylFGH (Sumiya et al., 1995), the proton symporter XylE
(Neidhardt et al., 1996), and passive diffusion (Fig. 2). The transport through XylFGH proceeds at the expense of ATP (Desai and Rao, 2010; Hasona et al., 2004), and therefore might limit the growth rate during xylose fermentation.” Zhu et al., page 42, bridging columns. Zhu et al., Table 1, also describe E. coli strains modified to improve xylose fermentation having deletion of genes xylFGH.  As such, at the time of filing the ordinarily skilled artisan would have readily understood that deletion of genes xylFGH as taught by Vroom et al. and Zhu et al. reduces ATP-requiring transport of xylose in order to improve growth on xylose and/or to reduce energy expenditure by the cell to transport xylose into the cell. 
	Further, it is well-understood in the prior art that both the XylFGH and AraFGH transporters are promiscuous wherein “the xylose transporters XylE and XylFGH are able to take up arabinose and, et al., para, 1531, left column.
	Vroom et al. do not teach the deletion of genes encoding an arabinose ABC transporter being araFGH.  However, as discussed, Vroom et al. teach the deletion of xylose ABC transporter genes xylFGH to assist in the co-utilization of xylose and glucose in recombinant E. coli wherein it is known that ABC transporters expend ATP to transport sugars into the cell wherein the ABC transporter AraFGH is promiscuous and transports both xylose and arabinose as taught by Desai et al. and Zhu et al. That is, Vroom et al. teach modification of E. coli to transport xylose through action of the xylose symporter XylE and to eliminate or reduce the ATP-dependent transport of xylose via the ABC transporter XylFGH.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have been further motivated to delete other endogenous ABC transporter genes found in E. coli that have activity to transport xylose in an ATP-dependent manner including genes encoding the arabinose ABC transporter AraFGH that is taught by Desai et al. to also transport xylose.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since the ATP-driven transport of xylose is inefficient and limits the growth of E. coli as taught by Zhu et al. such that at the time of filing the ordinarily skilled artisan would have been motivated to eliminate any and all ABC transporters that facilitate the ATP-dependent transport of xylose in embodiments of Vroom et al. including the arabinose ABC transporter AraFGH.  Vroom et al. teach that expression of the xylose symporter XylE under control of an inducible promoter is sufficient to transport xylose.  It is noted that Desai et al., Figure 7(B) and related text, evidence that the genes araFGH are deletable in E. coli. 
	Regarding 177, as discussed above, embodiments of Vroom et al. include xylA gene operatively linked to a constitutive promoter that is an endogenous or exogenous nucleic acid sequence that includes a constitutive promoter.  Further, Vroom et al., para. [0041], directly state the conversion of DHAP to acetone by expression of, inter alia, “at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA” wherein such enzyme is an acetoacetyl-CoA thiolase by definition.
Regarding claim 179 and 180, as explained above, the xylose symporter taught to be constitutively expressed in embodiments of Vroom et al. is XylE xylose symporter wherein Vroom et al., et al. that is identical to recited SEQ ID NO: 48. 

Claims 169-180 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Vroom et al., Alkim et al., Walther et al., Zhu et al. and Desai et al. as applied to claims 169-177 and 179-180 above, and further in view of Koch et al. (U.S. 2017/0260551 A1).
As discussed, Vroom et al. teach production of recombinant E. coli for the co-production of ethylene glycol and acetone including “(d) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetyl-CoA to acetoacetyl-CoA; (e) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetoacetyl-CoA from (d) to acetoacetate; and/or (f) at least one endogenous or exogenous nucleic acid molecule encoding an enzyme that catalyzes the conversion of acetoacetate from (e) to acetone.” Vroom et al., para. [0041]. “In one preferred embodiment, MEG and acetone are co-produced from xylose using a xylulose-1-phosphate pathway for the conversion of xylose to MEG and a C3 branch pathway for the conversion of dihydroxyacetone-phosphate (DHAP) to acetone.” Vroom et al., para. [0040].
However, Vroom et al. do not teach a specific identity for any nucleic acid encoding an enzyme catalyzing the conversion of acetyl-CoA to acetoacetyl-CoA, acetoacetyl-CoA to acetoacetate and/or acetoacetate to acetone as part of a pathway for conversion of DHAP to acetone.
Koch et al., abstract, teach, the “present application relates to recombinant microorganisms useful in the biosynthesis of monoethylene glycol (MEG) and one or more three-carbon compounds such as acetone, isopropanol or propene.”  As shown in Fig. 1 of Koch et al., ethylene glycol is produced from a glycoaldehyde intermediate and acetone is produced from a DHAP intermediate.  Koch et al., Example 3, teach working embodiments in E. coli coproducing ethylene glycol (MEG), acetone and isopropanol including an engineered isopropanol pathway wherein “Production of isopropanol requires the expression of five genes: thl (thiolase), atoA/D (acetate:acetoacetyl-CoA transferase), adc (acetoacetate decarboxylase) and adh (secondary alcohol dehydrogenase),” wherein “Adc amino acid sequence set forth in SEQ ID NO: 49.”  Koch et al., para. [0736]. SEQ ID NO: 49 of Koch et al. is described on page 67 of Koch et al. as “Clostridium acetobutylicum acetoacetate decarboxylase adc AA sequence” wherein et al. (page 67) is described as “Clostridium acetobutylicum acetoacetate decarboxylase adc codon optimized gene sequence.”  SEQ ID NO: 48 of Koch et al. is identical to recited SEQ ID NO: 74.  
Again, Vroom et al. expressly instruct that embodiment recombinant E. coli for co-utilization of glucose and xylose by engineered to coproduce ethylene glycol and acetone wherein acetone is produced from a DHAP intermediate and includes, inter alia, expression of a nucleic acid (i.e. a gene) encoding an enzyme catalyzing the conversion of acetoacetate to acetone.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to modify embodiments of Vroom et al. to express any nucleic acid demonstrated in the prior art to encode an appropriate enzyme encoding an enzyme converting acetyl-CoA to acetoacetyl-CoA, acetoacetyl-CoA to acetoacetate and/or acetoacetate to acetone (wherein an enzyme converting acetoacetate to acetone is known in the art as an acetoacetate decarboxylase as taught by Koch et al.) including all of the specific genes taught by Koch et al. for the production of at least acetone wherein Example 3 of Koch et al. teaches the heterologous expression of a gene encoding Clostridium acetobutylicum acetoacetate decarboxylase that includes SEQ ID NO: 48 of Koch et al. identical to recited SEQ ID NO: 74.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since Vroom et al., para. [0041], direct instruct the expression of a nucleic acid encoding an enzyme catalyzing the conversion of acetoacetate to acetone (i.e. acetoacetate decarboxylase).
	It is noted that 178 is interpreted as reciting a Markush group in the alternative wherein one nucleic acid encoding an acetoacetate decarboxylase having recited SEQ ID NO: 74 meets the requirements of claim 178.

	Response to arguments
	Applicant argues: “Vroom does not disclose or suggest (1) a xylose isomerase operatively linked to a constitutive promoter, in combination with a deletion or an inactivation of a xylulokinase, or (2) a xylose dehydrogenase operatively linked to a constitutive promoter, in combination with a deletion or an inactivation of a xylose isomerase or a xylulokinase, as recited in (c) of claim 169, much less the combination of all four features (a), (b), (c), and (d) as recited in claim 169. Additionally, Vroom does not 
	For the reasons set forth in the body of the rejections, Vroom et al. suggests a xylose isomerase operatively linked to a constitutive promoter, in combination with a deletion or an inactivation of a xylulokinase.  Regarding deletion of a glycolate dehydrogenase, applicant amended claim 175 on 09/10/2021 to require deletion of a glycolate dehydrogenase, which is addressed in the body of the rejections.

	Applicant argues: “Moreover, Examples 1 and 2 of the pending application demonstrate that recombinant microorganisms having the modifications as claimed advantageously consume a greater percentage of a glucose and xylose mixture compared to the parental strain, and further that the amount of acetone produced from these modified microorganisms was increased substantially (e.g., by 197% in Example 1 and by 119% in Example 2).”
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	Vroom et al. and other cited prior art directly suggest that the features of the claims improves co-utilization of xylose and glucose such that the same is an expected beneficial result. 
E. coli wherein the claims, such as claim 173, encompass other microorganism including yeasts, such as Yarrowia lipolytica, that are understood to have a substantially different pentose transport and metabolism compared to E. coli.  As such, the claims cannot be considered to be commensurate in scope with the evidence argued by the applicant regarding unexpected results.  
	Still further, the specification does not compare embodiments of the claims to the closest prior art of record which includes the working embodiments of Alkim et al., Table 1, producing a yield of ethylene glycol over 0.9 as a fraction of maximum theoretical yield.  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652